                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )             CR419-126
                                          )
v.                                        )
                                          )
JANNA CARRUTH VOGLER                      )

                                     ORDER

      Based upon the motion of the Government, and for good cause shown therein,

the Government's motion for leave of absence is GRANTED for the following dates:

            a)    November 29, 2019 through December 3, 2019, for the purpose of

                  out-of-district personal travel.

            b)    December 23, 2019 through December 27, 2019, for the purpose

                  of out-of-district personal travel.

      IT IS FURTHER ORDERED that should a hearing be set during those dates,

a substitute Assistant United States Attorney may handle the matter.

      SO ORDERED, this      7�        day of October 2019.




                                        ONORABLE CHRISTOPHER L. RA
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
